Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10/13/2021.  
Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,158,408.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant pending application omits certain steps of claims 1-20 in the 11,158,408 patent.  Therefore, claims 1-20 are prima facie obvious of claims 1-20 because it would have been obvious to omit certain steps with the motivation of developing a radiation therapy treatment plan.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites determining a plan objective based on a clinical goal associated with the treatment plan; generating a cost function comprising a term based on the plan objective, the term including a parameter; identifying a microstate that results in a reduced value associated with the cost function, wherein the reduced value is iteratively converging on a minimum value of the cost function; adjusting a value associated with the parameter to improve a fulfillment level associated with the clinical goal; and generating the radiation therapy treatment plan based on the value.  That is, nothing in the claim elements precludes the limitations from practically being performed through human interactions or by following rules or instructions or by evaluations in the mind of a user. For example the steps could be performed manually by a person, determining a plan objective based on a clinical goal associated with the treatment plan; generating a cost function comprising a term based on the plan objective, the term including a parameter; identifying a microstate that results in a reduced value associated with the cost function, wherein the reduced value is iteratively converging on a minimum value of the cost function; adjusting a value associated with the parameter to improve a fulfillment level associated with the clinical goal; and generating the radiation therapy treatment plan based on the value.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 7 and 16 recite similar limitations.
Dependent claims 2-6, 8-15 and 17-20 include additional limitations.  Claims 2-5 and 17-19 further define the parameter value. Claims 6 and 20 further define determining initial value of the parameter value and adjusting the parameter value by projecting a gradient to estimate a goal value at which the clinical goal is achieved.  Claim 8 further defines the reduced value.  Claims 9-11 further define adjusting the value associated with the parameter.  Claim 12 further defines identifying the microstate.  Claim 13 further defines assigning an initial estimate of the value associated with the parameter based on a estimated dose distribution.  Claim 14 further defines the plan objective.  Claim 15 further defines the parameter, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 7 and 16.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The memory, processor, computer program product comprising a non-transitory, computer-readable storage medium encoded with instructions operable for execution by a processor, acquiring/receiving data, generating/processing/analyzing data, identifying/determining data, adjusting/updating data and displaying the results on a device display merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

The most remarkable prior art of record is as follows:
Riker et al.:  U.S. Patent Application Publication U.S. 2005/0111621 A1
Nelms:  U.S. Patent Application Publication U.S. 2015/0087879 A1 
Holdsworth et al., A Hierarchical Evolutionary Algorithm For Multiobjective Optimization In IMRT, 27 August 2010, Medical Physics, 37: 4986-4997
Verhey et al., Issues in optimization for planning of intensity-modulated radiation therapy, Seminars in Radiation Oncology, Volume 12, Issue 3, July 2002, Pages 210-218, ISSN 1053-4296, https://doi.org/10.1053/srao.2002.32434.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOY CHNG/
Primary Examiner, Art Unit 3686